DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2020 has been entered.

Response to Arguments
Applicant’s arguments, filed 07/14/2020, with respect to the rejection(s) of claim(s) 1, 10 and 17 under the combination of prior arts have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lin and Lee (US pg. no. 20060165083) regarding claim 1; 
-A new ground(s) of rejection is made in view of Lin, Lee (US pg. no. 20060165083), and Kowalewski (US pg. no. 20140195607), regarding claim 10;
-A new ground(s) of rejection is made in view of Lin, Lee (US pg. no. 20060165083), and Kowalewski (US pg. no. 20140195607), regarding claim 17.
Some of the other prior arts are being relied up on for other limitations in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin “ An IMS-based Manageable P2P Live Streaming System in NGN”, herein after Lin, further in view of Lee (US pg. no. 20060165083).
Regarding claim 1, Lin discloses a method for providing peer-to-peer (P2P) content distribution via a P2P applications server, comprising:
receiving, at the P2P applications server (fig. 3, SCF corresponds to P2P application server for peer devices UE_B and UE_A), a session initiation protocol (SIP) invitation with a session description protocol (SDP) offer from a first UE (fig. 3. UE-B; page 754, Signaling Flow and Resource Reservation, col.1, par. 2 discloses UE_B wants to watch the channel, which is watched by the UE_A. The procedure of UE_B's service initiation is as shown in Figure 3. Firstly, UE _ B initiates INVITE request to the Core IMS, in which the SDP part contains the description of two channels) via an Internet protocol (IP) multimedia subsystem (IMS) core network (IM CN) subsystem (fig. 3, S1: UE-B sends INVITE via core IMS (IM CN) to SCF (p2p2 application server) ;
forwarding, from the P2P applications server, the SIP invitation with the SDP offer to a second UE via the IM CN subsystem (fig. 3, S5-S7 discloses the SCF (p2p application server) sends the received SIP invite with SDP to UE_A via the IM CN (core IMS));
receiving, at the P2P applications server, a SIP acknowledgement with an SDP from the second UE via the IM CN subsystem (page 754, 4.2 Signaling Flow and Resource Reservation, col.2, par. 1 discloses UE _A responds with the message of 200 OK. In which, there are also two channels described (SDP). After receiving the 200 OK from UE _A, SCF rebuilds the message of 200 OK whose target is the UE _B; fig. 3. UE-B);
forwarding, from the P2P applications server, the SIP acknowledgement with the SDP to the first UE via the IM CN subsystem (page 754, 4.2 Signaling Flow and Resource Reservation, col.2, par. 1 discloses after receiving the 200 OK from UE _A, SCF rebuilds the message of 200 OK whose target is UE _B; fig. 3, S24-S26);
verifying, at the P2P applications server, a P2P service subscription for the first UE and user rights to IMS-based P2P content requested by the first UE (Page 754, 4.2 Signaling Flow and Resource Reservation, col.2, par. 1- col.2 par. 1 discloses firstly, UE _ B initiates INVITE request to the Core IMS, in which the SDP part contains the description of two channels. … and then SCF do the service authentication to UE_B (verifying user right). If service authentication is successful, SCF requests OMF to choose a candidate providing media transmission for UE _B (verifying service subscription). Then OMF sends a request to NRQF for querying the peer grouping judgment (verifying service subscription). NRQF calculates the similarity of network topology and responds the UE _ B with the identifier of P2P cluster or network distance. According to the results returned 
managing, at the P2P applications server, an IMS-based P2P content distribution session between the first UE and the second UE that enables a communication of requested IMS-based P2P content from the second UE to the first UE (fig. 3, discloses SCF (p2p application server) manages IMS based content distribution between UE_B and UE_A as indicated in the signaling procedure of enabling the two peer devices communicate) after verifying the P2P service subscription and the user rights of the first UE (Page 754, 4.2 Signaling Flow and Resource Reservation, col.2, par. 1- col.2 par. 1 discloses firstly, UE _ B initiates INVITE request to the Core IMS, in which the SDP part contains the description of two channels. … and then SCF do the service authentication to UE_B (verifying user right). If service authentication is successful (after verifying user right), SCF requests OMF to choose a candidate providing media transmission for UE _B (verifying service subscription). Then OMF sends a request to NRQF for querying the peer grouping judgment. NRQF calculates the similarity of network topology and responds the UE _ B with the identifier of P2P cluster or network distance. According to the results returned by the NRQF, the OMF selects UE _A as the candidate for transmitting media to UE B. Then SCF as a back-to-back UA rebuilds a new INVITE request A (enables communication after verifying service subscription and user right), whose destination is the UE _A that corresponds to SCF (application server) managing 
But, Lin does not disclose wherein the IMS-based P2P content distribution session includes a transcoding, a repackaging and a segmentation of the requested IMS-based P2P content at the P2P applications server.
	However, in the same field of endeavor, Lee discloses wherein the IMS-based P2P content distribution session includes a transcoding, a repackaging and a segmentation of the requested IMS-based P2P content at the P2P applications server ([0066] discloses in order to transcode the TX data, a routing address in the packet has to be changed so as to enable the data to always pass through the application server (re-packaging), such that the application server takes the transmission data packet (IMS based p2p content) and transcode it (transcoding); [0067] the transcoding application server 100 includes a module for read the UE spec from the HSS 200 and analyzing it, and a transcoding module for transcoding the TX data according to the analyzed UE spec; [0083] In operation S430, the data (multimedia resource) transcoded suitably according to the UE spec of the receiver side is transmitted.  The segmentation used to transmit transcoded content across the network to the destination form the application server corresponds to segmenting. The communication between UEs correspond to IMS-based P2P content distribution session; [0078] discloses based on the SIP with the UE spec information of the receiver side, the transcoding application server 100 identifies the UE spec and adaptively transcodes and transmits the multimedia).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Lin with Lee. 
Regarding claim 6. The combination discloses the method of claim 1.
Lin further discloses, further comprising: 
Hosting P2P content distribution services (fig. 3 discloses SFC performs content distribution between UE_A and UA_B); 
		20 Performing service authorization and peer selection during a P2P session initiation and a P2P session modification (Page 754, 4.2 Signaling Flow and Resource Reservation, col.2, par. 1- col.2 par. 1 discloses firstly, UE _ B initiates INVITE request to the Core IMS, in which the SDP part contains the description of two channels. … and then SCF do the service authentication to UE_B (service authorization). If service authentication is successful, SCF requests OMF to choose a candidate providing media transmission for UE _B (verifying service subscription). Then OMF sends a request to NRQF for querying the peer grouping judgment (peer selection).); 
allowing or denying access to a p2p service (Page 754, 4.2 Signaling Flow and Resource Reservation, col.2, par. 1- col.2 par. 1 discloses firstly, UE _ B initiates INVITE request to the Core IMS, in which the SDP part contains the description of two channels. … and then SCF do the service authentication to UE_B (verifying user right that corresponds to allowing or denying P2P content)).		
Regarding claim 8. The combination discloses the method of claim 1.
Lin discloses, wherein the P2P applications server is included in a service control function (SCF) (fig. 3 discloses SCF that works as application server).
		Regarding claim 9. Lin discloses at least one non-transitory machine readable storage medium (fig. 3, discloses SCF where the memory of SCF corresponds to at least one non-transitory machine readable storage) comprising a plurality of 5 instructions adapted to be executed to implement the method of claim 1.
		All other limitations of claim 9 are similar with the limitation of claim 1 above. Claim 9 is rejected in the analysis of claim 1 above.
Claims 2-4, and 7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Lin “An IMS-based Manageable P2P Live Streaming System in NGN”, and Lee (US pg. no. 20060165083), further in view of Lohmar (US Pg. No.  20150172348).
Regarding claim 2. The combination discloses the method of claim 1.
But the combination does not explicitly disclose, further comprising: 
Managing dynamic adaptive streaming over HTTP (DASH) stream between the 20 first UE and the second UE; or 
Managing file delivery over unidirectional transport-based (FLUTE-based) Internet protocol (IP) multicast from a sending UE to multiple receiving UEs.
However, in the same field of endeavor, Lohmar discloses 
managing dynamic adaptive streaming over HTTP (DASH) stream between the 20 first UE and the second UE ([0005] discloses DASH is used to transfer content over HTTP. The system managing the transfer corresponds to managing); or 
managing file delivery over unidirectional transport-based (FLUTE-based) Internet protocol (IP) multicast from a sending UE to multiple receiving UEs ([0002] FLUTE file 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to combine the teaching of the combination with Lohmar. It is obvious to try to combine the teaching of the combination with Lohmar to enable transferring stream between users using multiple alternative streaming protocols. The modification would allow flexible mechanism that uses different streaming techniques to transmit communication between users.
Regarding claim 3. The combination discloses the method of claim 2.
But the combination does not explicitly discloses, wherein: the HTTP-based download delivery includes a third generation partnership project (3GPP) file format (3GP) file;
the DASH stream includes a media presentation description (MPD) metadata file;
the FLUTE-based IP multicasting includes asynchronous layered coding (ALC), a 30 layered coding transport (LCT) building block, or a user service description (USD) file;
However, in the same field of endeavor, Lohmar discloses 25 the HTTP-based download delivery includes a third generation partnership project (3GPP) file format (3GP) file ([0022] the 3GPP file format was extended for the specific HTTP streaming requirements); 
The DASH stream includes a media presentation description (MPD) metadata file ([006-007] DASH stream includes MPD)
		the FLUTE-based IP multicasting includes asynchronous layered coding (ALC), a 30 layered coding transport (LCT) building block, or a user service description (USD) file 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to combine the teaching of the combination with Lohmar. It is obvious to try to combine the teaching of the combination with Lohmar to enable transferring stream between users using multiple alternative streaming protocols. The modification would allow flexible mechanism that uses different streaming techniques to transmit communication between users.
Regarding claim 4. The combination discloses the method of claim 1.
But the combination does not explicitly discloses, further comprising: segmenting the P2P content.
However, in the same field of endeavor, Lohmar discloses further comprising: file delivery over unidirectional transport based (FLUTE-based) delivering of the P2P content (fig. 5, discloses FLUTE delivery of DASH content that corresponds to P2P content);
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to combine the teaching of the combination with Lohmar. It is obvious to try to combine the teaching of the combination with Lohmar to enable transferring stream between users using multiple alternative streaming protocols including FLUTE. The modification would allow using different delivery method of streaming content to consumer device.  In doing so, the benefits of Dynamic Adaptive Streaming over HTTP (DASH) may be achieved.
Regarding claim 7. The combination discloses the method of claim 1, further comprising: 
Lin discloses controlling a P2P session via a session initiation protocol-based (SIP-based) control mechanism (fig. 3 discloses SIP signaling used to control session between UE_B and UE_A). 
But, the combination does not explicitly disclose forwarding content metadata from the first UE to the second UE  wherein the content metadata includes a media presentation description (MPD) metadata file for dynamic adaptive streaming over hypertext transfer protocol; 
However, in the same field of endeavor, Lohmar discloses forwarding content metadata from the first UE to the second UE ([0109-0110] discloses the clients sending and receiving MPD), wherein the content metadata includes a media presentation description (MPD) metadata file for dynamic adaptive streaming over hypertext transfer protocol (HTTP) (DASH))( ([0109-0110 ] discloses the clients sending and receiving MPD; [0006-0007] DASH); 
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to combine the teaching of the combination with Lohmar. It is obvious to try to combine the teaching of the combination with Lohmar to enable transferring stream between users using multiple alternative streaming protocols. The modification would allow exchanging information (MPD) about the media content and modifying media segments offering different bitrates and/or different resolution and/or different frame rates.  In doing so, the benefits of Dynamic Adaptive Streaming over HTTP (DASH) (salability, flexibility, and adaptive system) may be achieved (Lohmar [0128]). 

		Claims 5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Lin “An IMS-based Manageable P2P Live Streaming System in NGN”, and Lee (US pg. no. 20060165083), further in view Willig (US Pg. No.  20130212166).
Regarding claim 5. The combination discloses the method of claim 1.
But the combination does not explicitly disclose, further comprising:
15 generating new metadata for P2P content delivery via modifications of a media presentation description (MPD) metadata file.
However, in the same field of endeavor, Willig discloses generating new metadata for P2P content delivery via modifications of a media presentation description (MPD) metadata file ([0066] discloses modifying the media description MPD to adjust the bit rate).
Therefore, it would be obvious to a person having ordinary skill in the art at the time of the invention was filed to combine the teaching of the combination with Willig. It is obvious to try to combine the teaching of the combination with Willig in order to adaptively alter the media parameter to make it suitable for the receiving device. The modification would allow a system where the quality of the media stream is maintained by managing the parameters adaptively according to the capacity of the devices sending and receiving.
Regarding claims 10  and 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin “ An IMS-based Manageable P2P Live Streaming System in NGN”, herein after Lin, further in view of Lee (US pg. no. 20060165083), further in view of Kowalewski (US pg. no. 20140195607). 
Regarding claim 10. Lin discloses a service control function (SCF) (fig. 3 SCF) module operable for peer-to-peer (P2P) content distribution, having computer circuitry configured to:
 	host a P2P applications server (fig. 3 SCF corresponds to application server) operable to:
manage Internet protocol (IP) multimedia subsystem (IMS) content distribution between two user equipment’s (UEs) that includes a first UE and a second UE (fig. 3 signaling S1,-S7, and S20-S22, and S24-S30 discloses SCF managing IMS based content distribution between UE_A and UE_B);
verify a P2P service subscription for the first UE and user rights to IMS-based P2P content requested by the first UE (Page 754, 4.2 Signaling Flow and Resource Reservation, col.2, par. 1- col.2 par. 1 discloses firstly, UE _ B initiates INVITE request to the Core IMS, in which the SDP part contains the description of two channels. … and then SCF do the service authentication to UE_B (verifying user right). If service authentication is successful, SCF requests OMF to choose a candidate providing media transmission for UE _B (verifying service subscription). Then OMF sends a request to NRQF for querying the peer grouping judgment (verifying service subscription). NRQF calculates the similarity of network topology and responds the UE _ B with the identifier of P2P cluster or network distance. According to the results returned by the NRQF, the OMF selects UE _A as the candidate for transmitting media to UE B. Then SCF as a back-to-back UA rebuilds a new INVITE request A (after verifying service subscription), whose destination is the UE _A that corresponds to SCF (application server) managing ; and
initiate an IMS-based P2P content distribution session between the first UE and the second UE that enables a communication of requested IMS-based P2P content from the second UE to the first UE (fig. 3 signaling S1,-S7, and S20-S22, and S24-S30 discloses SCF managing IMS based content distribution between UE_A and UE_B that corresponds to initiating content distribution between UE_B and UE_A by the application server (SCF)) after the P2P service subscription and the user rights of the first UE are verified (Page 754, 4.2 Signaling Flow and Resource Reservation, col.2, par. 1- col.2 par. 1 discloses firstly, UE _ B initiates INVITE request to the Core IMS, in which the SDP part contains the description of two channels. … and then SCF do the service authentication to UE_B (verifying user right). If service authentication is successful (after verifying user right), SCF requests OMF to choose a candidate providing media transmission for UE _B (verifying service subscription). Then OMF sends a request to NRQF for querying the peer grouping judgment. NRQF calculates the similarity of network topology and responds the UE _ B with the identifier of P2P cluster or network distance. According to the results returned by the NRQF, the OMF selects UE _A as the candidate for transmitting media to UE B. Then SCF as a back-to-back UA rebuilds a new INVITE request A (enables communication after verifying service subscription and user right), whose destination is the UE _A that corresponds to SCF (application server) managing content distribution between UE_B and UE_A after verifying service subscription and user right).
But, Lin does not explicitly disclose:
applications server included in the SCF module;
However, in the same field of endeavor, Lee discloses wherein the IMS-based P2P content distribution session includes a transcoding, a repackaging and a segmentation of the requested IMS-based P2P content at the P2P applications server included in the SCF module ([0066] discloses in order to transcode the TX data, a routing address in the packet has to be changed so as to enable the data to always pass through the server (re-packaging), such that the application server takes the transmission data packet (IMS based p2p content) and transcode it (transcoding); [0067] the transcoding application server 100 includes a module for read the UE spec from the HSS 200 and analyzing it, and a transcoding module for transcoding the TX data according to the analyzed UE spec. The segmentation used to transmit transcoded content across the network to the destination form the application server corresponds to segmenting). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Lin with Lee. The modification would allow adaptively adjusting contents according to device specification and capability to enable effective content rendering for a better user satisfaction.
But, the combination does not explicitly disclose:
wherein the P2P applications server is further operable to receive a media presentation description (MPD) metadata file from the second UE; forward the MPD metadata file to the first UE and receive an updated SIP invitation from the first UE. 
However, in the same field of Kowalewski discloses:
wherein the P2P applications server is further operable to receive a media presentation description (MPD) metadata file from the second UE(fig. 2, 232- 234 discloses the second peer device T2 sends  media bitmap (MPD metadata) to p2p application server PAS); forward the MPD metadata file to the first UE (fig. 2, 236-238 discloses p2p application server sends the received media metadata (bitmap) to the first device T1) and receive an updated SIP invitation from the first UE (fig. 2,242-244 discloses p2p application server PAS receives updated SIP invite form the first device (T1)) wherein the updated SIP invitation includes a parameter specified by the MPD metadata file from the second UE, and wherein the updated SIP invitation is an updated version of an original SIP invitation of the first UE (fig. 2 the SIP invite 242 comprises the bit map information (video) received from T2 that is updated version of content ID in request 212);
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Kowalewski. The modification would allow exchanging information between devices to establish effective media communication between peer devices.
		Regarding claim 15. The combination discloses the computer circuitry of claim 10.
Lin further discloses, further comprising: 
Host P2P content distribution services (fig. 3 discloses UE_B and UE_A perform p2p content distribution) or; 
		20 Perform service authorization and peer selection during a P2P session initiation and a P2P session modification (Page 754, 4.2 Signaling Flow and Resource Reservation, col.2, par. 1- col.2 par. 1 discloses firstly, UE _ B initiates INVITE request to the Core IMS, in which the SDP part contains the description of two channels. … and then SCF do the service authentication to UE_B (service authorization). If service authentication is successful, SCF requests OMF to choose a candidate providing media transmission for UE _B (verifying service subscription). Then OMF sends a request to NRQF for querying the peer grouping judgment (peer selection). 
Regarding claims 11-13  and 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin “ An IMS-based Manageable P2P Live Streaming System in NGN”, herein after Lin, further in view of Lee (US pg. no. 20060165083), further in view of Kowalewski (US pg. no. 20140195607), further in view of Lohmar (US Pg. No.  20150172348).
Regarding claim 11. The combination discloses the computer circuitry of claim 10. 
But the combination does not explicitly disclose, further comprising: 
Managing dynamic adaptive streaming over HTTP (DASH) stream between the 20 first UE and the second UE; or 
Managing file delivery over unidirectional transport-based (FLUTE-based) Internet protocol (IP) multicast from a sending UE to multiple receiving UEs.
However, in the same field of endeavor, Lohmar discloses 
manage dynamic adaptive streaming over HTTP (DASH) stream between the 20 first UE and the second UE ([0005] discloses DASH is used to transfer content over HTTP. The system managing the transfer corresponds to managing); or 
manage file delivery over unidirectional transport-based (FLUTE-based) Internet protocol (IP) multicast from a sending UE to multiple receiving UEs ([0002] FLUTE file transfer protocol is used. Managing transfer of a file using a FLUTE corresponds to managing. The end devices of the file transfer corresponds to UEs).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to combine the teaching of the combination with Lohmar. It is obvious to try to combine the teaching of the combination with Lohmar to enable transferring stream between users using multiple alternative streaming protocols. The modification would allow flexible mechanism that uses different streaming techniques to transmit communication between users.
Regarding claim 12. The combination discloses the computer circuitry of claim 10. 
But the combination does not explicitly discloses, wherein: the HTTP-based download delivery includes a third generation partnership project (3GPP) file format (3GP) file;
the DASH stream includes a media presentation description (MPD) metadata file;
the FLUTE-based IP multicasting includes asynchronous layered coding (ALC), a 30 layered coding transport (LCT) building block, or a user service description (USD) file;
However, in the same field of endeavor, Lohmar discloses 25 the HTTP-based download delivery includes a third generation partnership project (3GPP) file format (3GP) file ([0022] the 3GPP file format was extended for the specific HTTP streaming requirements); 
the DASH stream includes a media presentation description (MPD) metadata file ([006-007] DASH stream includes MPD).
		the FLUTE-based IP multicasting includes asynchronous layered coding (ALC), a 30 layered coding transport (LCT) building block, or a user service description (USD) file ([0063] The FLUTE protocol extended the ALC (Asynchronous Layered Coding) with generic file delivery functions. FLUTE in particular provided the functionality to associate file properties like File Name and MIME Type to the ALC/LCT TOI element (Transport Object IDs)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to combine the teaching of the combination with Lohmar. It is obvious to try to combine the teaching of the combination with Lohmar to enable transferring stream between users using multiple alternative streaming protocols. The modification would allow flexible mechanism that uses different streaming techniques to transmit communication between users.
Regarding claim 13. The combination discloses the computer circuitry of claim 10. 
But the combination does not explicitly discloses, further comprising: segmenting the P2P content 
However, in the same field of endeavor, Lohmar discloses further comprising: file delivery over unidirectional transport based (FLUTE-based) delivering of the P2P content (fig. 5, discloses FLUTE delivery of DASH content that corresponds to P2P content);

		Regarding claim 16. The combination discloses the computer circuitry of claim 10. 
Lin discloses controlling a P2P session via a session initiation protocol-based (SIP-based) control mechanism (fig. 3 discloses SIP signaling to control P2P session between UE_B and UE_A). 
But, the combination does not explicitly disclose forwarding content metadata from the first UE to the second UE  wherein the content metadata includes a media presentation description (MPD) metadata file for dynamic adaptive streaming over hypertext transfer protocol; 
However, in the same field of endeavor, Lohmar discloses forwarding content metadata from the first UE to the second UE ([0109-0110] discloses the clients sending and receiving MPD), wherein the content metadata includes a media presentation description (MPD) metadata file for dynamic adaptive streaming over hypertext transfer protocol (HTTP) (DASH))( ([0109-0110 ] discloses the clients sending and receiving MPD; [0006-0007] DASH); 

Regarding claims 14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Lin “An IMS-based Manageable P2P Live Streaming System in NGN”, Lee (US pg. no. 20060165083), and Kowalewski (US pg. no. 20140195607), further in view of Willig (US Pg. No.  20130212166).
Regarding claim 14. The combination discloses the computer circuitry of claim 10. 
But the combination does not explicitly disclose, further comprising:
15 generating new metadata for P2P content delivery via modifications of a media presentation description (MPD) metadata file.
However, in the same field of endeavor, Willig discloses generating new metadata for P2P content delivery via modifications of a media presentation description (MPD) metadata file ([0066] discloses modifying the media description MPD to adjust the bit rate).
Therefore, it would be obvious to a person having ordinary skill in the art at the time of the invention was filed to combine the teaching of the combination with Willig. It is .
Claims 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin “ An IMS-based Manageable P2P Live Streaming System in NGN”, herein after Lin, further in view of Shatsky (US pg. no. 20130021998), further in view of Lee (US pg. no. 20060165083), further in view of Kowalewski (US pg. no. 20140195607). 
Regarding claim 17.   Lin discloses a user equipment (UE) for peer-to-peer (P2P) content distribution (fig. 3 discloses UE_B), comprising:
wherein an IMS-based P2P content distribution session is initiated by the P2P applications server between the UE and the second UE that enables a communication of requested IMS-based P2P content from the second UE to the UE(fig. 3 signaling S1,-S7, and S20-S22, and S24-S30 discloses SCF managing IMS based content distribution between UE_A and UE_B that corresponds to initiating content distribution between UE_B and UE_A by the application server (SCF))  after a P2P service subscription and user rights of the UE are verified (Page 754, 4.2 Signaling Flow and Resource Reservation, col.2, par. 1- col.2 par. 1 discloses firstly, UE _ B initiates INVITE request to the Core IMS, in which the SDP part contains the description of two channels. … and then SCF do the service authentication to UE_B (verifying user right). If service authentication is successful (after verifying user right), SCF requests OMF to choose a candidate providing media transmission for UE _B (verifying service subscription). Then OMF sends a request to NRQF for querying the peer grouping judgment. NRQF 
a transceiver to: receive P2P content delivery session parameters from the P2P applications server in the SCF (fig. 3 discloses UE_B and UE_A receive communication from SCF the transceiver of each respective devices corresponds to transceiver).
But, Lin does not explicitly disclose: 
a processor to:
host a session initiation protocol (SIP) client and a hypertext transfer protocol/SIP (HTTP/SIP) adapter for Internet protocol (IP) multimedia subsystem-based (IMS-based) P2P streaming or content metadata sharing with a second UE via a P2P applications server in a service control function (SCF); 
However, in the same field of endeavor, Shatsky discloses a processor (fig. 2 UE 202) to host a session initiation protocol (SIP) client (fig. 2, UE202 hosting component to perform SIP communication 222) and a hypertext transfer protocol/SIP (fig. 2 discloses HTTP/SIP) adapter (fig. 2, UE 202 comprises component for adapting http communication 220 and SIP communication 222) for Internet protocol (IP) multimedia subsystem-based (IMS-based) P2P streaming or content metadata sharing (fig. 2, 200 discloses a system for IMS-based P2P communication) with a second UE via a P2P applications server in a service control function (SCF) (fig. 2, discloses application server 208 (SCF) mediating communication between UE 202 and UE 212); 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Li with Shatsky. The modification would allow a device that adaptively communicate using both SIP and http communications according to available network to enable information exchange between peers using different networks.
But, the combination does not explicitly disclose:
the requested IMS-based P2P content is transcoded, repackaged and segmented at the P2P applications server during the IMS-based P2P content distribution session;
However, in the same field of endeavor, Lee discloses the requested IMS-based P2P content is transcoded, repackaged and segmented at the P2P applications  server during the IMS-based P2P content distribution session ([0066] discloses in order to transcode the TX data, a routing address in the packet has to be changed so as to enable the data to always pass through the application server (re-packaging), such that the application server takes the transmission data packet (IMS based p2p content) and transcode it (transcoding); [0067] the transcoding application server 100 includes a module for read the UE spec from the HSS 200 and analyzing it, and a transcoding module for transcoding the TX data according to the analyzed UE spec. The segmentation used to transmit transcoded content across the network to the destination form the application server corresponds to segmenting). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination 
	But, the combination does not explicitly disclose:
	wherein the UE is further operable to receive a media presentation description (MPD) metadata file from the second UE via the P2P applications server and transmit an updated SIP invitation to the P2P applications server, wherein the updated SIP invitation includes a parameter specified by the MPD metadata file from the second UE and wherein the updated SIP invitation is an updated version of an original SIP invitation of the UE; 
	However, in the same field of Kowalewski discloses:
wherein the UE is further operable to receive a media presentation description (MPD) metadata file from the second UE via the P2P applications server (fig. 2, 232- 234 discloses the second peer device T2 sends  media bitmap (MPD metadata) to p2p application server PAS; fig. 2, 236-238 discloses p2p application server sends the received media metadata (bitmap) to the first device T1); and transmit an updated SIP invitation to the P2P applications server (fig. 2,242-244 discloses p2p application server PAS receives updated SIP invite form the first device (T1)) wherein the updated SIP invitation includes a parameter specified by the MPD metadata file from the second UE. and wherein the updated SIP invitation is an updated version of an original SIP invitation of the UE (fig. 2 the SIP invite 242 (updated invite) comprises the bit map information (MPD) of video received from T2 that is updated version of content ID in request 212);
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination .
Claims 18 and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Lin “An IMS-based Manageable P2P Live Streaming System, and m in NGN”, Shatsky (US pg. no. 20130021998), Lee (US pg. no. 20060165083), and Kowalewski (US pg. no. 20140195607), further in view Willig2 (US pg. no. 20120110120).
Regarding claim 18, the combination discloses the UE of claim 17, wherein for IMS-based P2P streaming or content metadata sharing:
 Lin discloses a transceiver to: receive a media presentation description (MPD) metadata file from the second UE (fig. 2, 232- 234 discloses the second peer device T2 sends  media bitmap (MPD metadata) to p2p application server PAS; fig. 2, 236-238 discloses p2p application server sends the received media metadata (bitmap) to the first device T1);
Shatsky further discloses the processor is further configured to: host an HTTP client; and establish a SIP session (fig. 2, 202 and 212 discloses the devices receives and transmits both HTTP and SIP); 
But, the combination does not explicitly disclose:
	receive DASH-formatted contents from the second UE via a session description protocol (SDP) based on the MPD metadata file, wherein the DASH-formatted contents are controlled via the P2P applications server.
		However, in the same field of endeavor, Willg2 discloses receive DASH-formatted contents from the second UE (fig. 7, HTTP/SIP adapter) via a session 20 description protocol (SDP) based on the MPD metadata file, wherein the DASH-formatted contents are controlled via the P2P applications server (fig. 7 and [0080], [0086]-[0087], [0014], [0019] discloses the client initiates SIP session and request for MPD (media description) from the other UE (HTTP/SIP adapter). MPD metadata is exchanged and received by UE at step 8. Using the received MPD, the UE fetches the DASH content that corresponds to the DASH formatted content at step 8c. The SIP invite and response includes SDP offer and SDP answer. SDP is used to establish a session and describe the content to be fetched, the transmission of the DASH formatted content is made through HTTP streaming. Therefore, the session establishment process from step 1 up to step 8 of fig. 7 corresponds to via a session description protocol based on MPD metadata file. The session initiation is controlled by SCF that corresponds to application server).
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was filed to combine the teaching of the combination with Willig2. The modification would allow IMS controlled HTTP progressive download that enables the delivery of media presentations such as MPDs. The modification would allow effective way of delivering MPDs to the client through IMS. The modification would allow IMS controlled HTTP progressive download to the delivery of MPD in addition to content files through IMS so that the client fetches the DASH content from the source using the MPDs (Willig2 [0024]).
Regarding claim 19.  the combination discloses UE of claim 17, wherein for IMS-based P2P streaming or content metadata sharing:
But, the combination dose not explicitly disclose:
the processor is further configured to:

a transceiver to:
transmit a media presentation description (MPD) metadata file to the second UE; and
transmit DASH-formatted contents to the second UE via a session description protocol (SDP) based on the MPD metadata file, wherein the DASH formatted contents are controlled via the P2P applications server.
However, in the same field of endeavor, Willg2 discloses the processor (Fig. 8 HTTP/SIP adapter) is further configured to: 
25 host an HTTP server (fig.8, HTTP server host HTTP server); and establish a SIP session (fig. 8 discloses establishing SIP session); and 
a transceiver to:
 transmit a media presentation description (MPD) metadata file to the second UE ([[0079] the response 10b including the MPD is sent from HTTP/SIP adapter and HTTP server combination. The component sending MPD corresponds to transceiver)
		transmit DASH-formatted contents from the second UE (fig. 7, HTTP/SIP adapter) via a session 20 description protocol (SDP) based on the MPD metadata file, wherein the DASH-formatted contents are controlled via the P2P applications server (fig. 7 and [0080], [0086]-[0087], [0014], [0019] discloses the client initiates SIP session and request for MPD (media description) from the other UE (HTTP/SIP adapter). MPD metadata is exchanged and received by UE at step 8. Using the received MPD, the UE fetches the DASH content that corresponds to the DASH formatted content at step 8c. The SIP invite and response includes SDP offer and SDP answer. SDP is used to establish a session 
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was filed to combine the teaching of the combination with “receive DASH-formatted contents from the second UE via a session 20 description protocol (SDP) based on the MPD metadata file wherein the DASH-formatted contents are controlled via the P2P applications server” of Willig2. The modification would allow IMS controlled HTTP progressive download that enables the delivery of media presentations such as MPDs. The modification would allow effective way of delivering MPDs to the client through IMS so that the client fetches the DASH content from the source using the MPDs.
Claims 20-21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Lin “An IMS-based Manageable P2P Live Streaming System, and m in NGN”, Shatsky (US pg. no. 20130021998), Lee (US pg. no. 20060165083), and Kowalewski (US pg. no. 20140195607), further in view of Gonsa (US Pg. No.  20090052364).24WO 2014/163691 PCT/US2013/077636
Regarding claim 20. The combination discloses the UE of claim 17
But the combination does not explicitly disclose, wherein for IMS-based P2P multicast streaming: 
25WO 2014/163691 PCT/US2013/077636 the processor is further configured to: 
establish a SIP session; and 

However, in the same field of endeavor, Gonsa discloses wherein for IMS-based P2P multicast streaming (fig. 6 discloses IMS based p2p multicast streaming): 
25WO 2014/163691 PCT/US2013/077636 the processor (fig. 6 UE11) is further configured to: 
establish a SIP session (fig. 6, UE11 and UE114 establish SIP session (SIP invite)); and 
		a transceiver is configured to: 
		receive a user service description (USD) file and associated data contents in 5 a P2P multicast stream from the second UE ([0108] discloses In case a UE is to utilize a MBMS for downlink IMS service data delivery the invitation to the service may comprise MBMB User Service Description (MBMS USD) that also includes the IP multicast address of the service that will carry the downlink IMS service data), wherein the P2P multicast stream is controlled via the P2P applications server ([0106] discloses IMS-AS controls the p2p multicast).
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was filed to combine the teaching of the combination with Gonsa. The modification would allow method for providing a multicast service from or via an application server to a mobile terminal within a mobile communication system, wherein the mobile communication system provides a downlink multicast or broadcast service that can be utilized for transmitting the downlink multicast data to the mobile terminal (Gonsa Abstract).
Regarding claim 21. The combination discloses the UE of claim 17.
But the combination does not explicitly disclose, for IMS-based P2P multicast streaming: 
the processor is further configured to: 
10 host a broadcast multicast service center user plane sub-function (BMSC.UPF) and establish a SIP session; and a transceiver to: 
		15 upload a user service description (USD) file and associated data contents in a P2P multicast stream to the second UE wherein the P2P multicast stream is controlled via the P2P applications server.
However, in the same field of endeavor, Gonsa discloses the processor is further configured to: 
10 host a broadcast multicast service center user plane sub-function (BMSC.UPF) ((fig. 6 BMSC) and establish a SIP session ([0105] discloses establishing SIP session); and a transceiver to: 
		15 upload a user service description (USD) file and associated data contents in a P2P multicast stream to the second UE (fig. 6, 602, UE114 receives USD from another user. The component uploading USD corresponds to transceiver) wherein the P2P multicast stream is controlled via the P2P applications server ([0106] discloses IMS-AS controls the p2p multicast).
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was filed to combine the teaching of the combination with Gonsa. The modification would allow method for providing a multicast service from or via an application server to a mobile terminal within a mobile communication system, wherein .
Claims 22, and 24-25 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Lin “An IMS-based Manageable P2P Live Streaming System, and m in NGN”, Shatsky (US pg. no. 20130021998), Lee (US pg. no. 20060165083), and Kowalewski (US pg. no. 20140195607), further in view Willig (US Pg. No.  20130212166).
24WO 2014/163691 PCT/US2013/077636Regarding claim 22. The combination discloses the UE of claim 17, further comprising: 
But, the combination does not explicitly disclose:
a transceiver to: receive a dynamic adaptive streaming over HTTP (DASH) stream from the second UE;
	However, in the same field of endeavor, Willig discloses 20 a transceiver to: receive a dynamic adaptive streaming over HTTP (DASH) stream from the second UE ([00081] discloses at 10c IMS capable devices receive (DASH) ASH formatted contents. The component of the device receiving then DASH formatted content corresponds to the transceiver); 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Willig. The modification would allow communication component that would allow devices to exchange information about dynamic parameters to effectively stream content over HTTP.
Regarding claim 24. The combination discloses the UE of claim 17.
But, the combination does not explicitly disclose: 
Wherein the processor is further configured to: capture user-generated contents (UGC);
encode the UGC in a dynamic adaptive streaming over hypertext transfer protocol (HTTP) (DASH) format;
a transceiver to: upload the UGC to the second UE via a P2P applications server in a service 15 control function (SCF);
However, In the same field of endeavor, Willig discloses the processor is further configured to: capture user-generated contents (UGC) ([0057] discloses media server 80 typically comprises also a stream generator 96 which encodes the stream elements 84 for transmission, e.g. based on information stored in a memory 98 or based on received information, e.g. via a further receiver 106 or from higher protocol layers.  It is possible that the media server is itself a user equipment, e.g. when streaming content recorded by a mobile phone camera or microphone. The processor of the camera corresponds to processor);
		10 encode the UGC in a dynamic adaptive streaming over hypertext transfer protocol (HTTP) (DASH) format ([0057] discloses media server 80 typically comprises also a stream generator 96 which encodes the stream elements 84 for transmission; [0058] discloses in an embodiment of the media server 80, the sender 88 is adapted to send a media description 100 of the media stream to the client.  Transmission of the media description 100 can also be initiated by a request from the client which is not shown in the figure.  The media description 100 indicates a media source for the initial element 92 
				a transceiver to: upload the UGC to the second UE ([0058] discloses in an embodiment of the media server 80, the sender 88 is adapted to send a media description 100 of the media stream to the client. The component sending corresponds to transceiver) via a P2P applications server in a service 15 control function (SCF) (fig. 8 discloses p2p communication via SCF (Application server)).
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Willig. The modification would allow effectively communicating user generated content in a P2P session using IMS network.
		Regarding claim 25. The combination discloses the UE of claim 17.
		But, the combination does not explicitly disclose:
		 wherein the UE includes, a camera;
		However, in the same field of endeavor, Willig further discloses, wherein the UE includes, a camera ([0057] discloses when streaming content recorded by a mobile phone camera or microphone).
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Willig. The modification would allow effectively communicating user generated content in a P2P session using IMS network.
Claims 23 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Lin “An IMS-based Manageable P2P Live Streaming System, and m in NGN”, Shatsky (US pg. no. 20130021998), Lee (US pg. no. 20060165083), Kowalewski (US pg. no. 20140195607), and Willig (US Pg. No.  20130212166), further in view of Lohmar (US Pg. No.  20150172348).
Regarding claim 23. The combination discloses the UE of claim 22.
But the combination does not explicitly discloses, wherein: the HTTP-based download delivery includes a third generation partnership project (3GPP) file format (3GP) file;
the DASH stream includes a media presentation description (MPD) metadata file;
the FLUTE-based IP multicasting includes asynchronous layered coding (ALC), a 30 layered coding transport (LCT) building block, or a user service description (USD) file;
However, in the same field of endeavor, Lohmar discloses 25 the HTTP-based download delivery includes a third generation partnership project (3GPP) file format (3GP) file ([0022] the 3GPP file format was extended for the specific HTTP streaming requirements); 
The DASH stream includes a media presentation description (MPD) metadata file ([006-007] DASH stream includes MPD).
		the FLUTE-based IP multicasting includes asynchronous layered coding (ALC), a 30 layered coding transport (LCT) building block, or a user service description (USD) file ([0063] The FLUTE protocol extended the ALC (Asynchronous Layered Coding) with generic file delivery functions. FLUTE in particular provided the functionality to associate file properties like File Name and MIME Type to the ALC/LCT TOI element (Transport Object IDs)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        02/13/2021